             Case 1:20-cv-03238 Document 1 Filed 04/24/20 Page 1 of 7



 IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

METROVISION PRODUCTION GROUP, LLC,
a New York limited liability company,

       Plaintiff,

v.                                                          Case No.
                                                            Jury Trial Demanded
LIVE MEDIA GROUP, LLC, d/b/a
LIVE MEDIA GROUP EAST, LLC,
a California limited liability company,
and BRADLEY SEXTON, individually
and in his capacity as member, president,
and CEO of Live Media Group, LLC,
d/b/a Live Media Group East, LLC

       Defendants

                                         COMPLAINT

       Plaintiff Metrovision Production Group, LLC (“Metrovision”), a New York limited

liability company, by its undersigned counsel, brings this action for breach of contract, or in the

alternative, unjust enrichment, against Defendants Live Media Group, LLC, d/b/a Live Media

Group East, LLC (“LMG”), a California limited liability company, and Bradley Sexton,

individually and in his capacity as member, president, and CEO of LMG, and alleges as follows:

                                             Parties

       1.      Metrovision is and was at all material times herein a New York limited liability

company with its principal place of business in Carlstadt, New Jersey.

       2.      Upon information and belief, LMG is and was at all material times herein a

California limited liability company with its principal place of business in Calabasas, California,

which is registered to do business and transacts business in the State of New York under the

fictitious name Live Media Group East, LLC.
              Case 1:20-cv-03238 Document 1 Filed 04/24/20 Page 2 of 7



       3.      Upon information and belief, Bradley Sexton is and was at all material times

herein a resident of the State of California, and is and was at all material times herein the sole

member, president, and CEO of LMG.

                                      Venue and Jurisdiction

       4.      Jim McGillion is and was at all material times herein the sole member and

president of Metrovision.

       5.      Jim McGillion is and was at all material times herein a resident of New York

City, New York.

       6.      Jim McGillion is and was at all material times herein a citizen of the State of New

York for purposes of diversity jurisdiction under 28 U.S.C. § 1332.

       7.      Metrovision is and was at all material times herein a citizen of the State of New

York for purposes of diversity jurisdiction under 28 U.S.C. § 1332.

       8.      Upon information and belief, Bradley Sexton is and was at all material times

herein the sole member, president, and CEO of LMG.

       9.      Upon information and belief, Bradley Sexton is and was at all material times

herein a resident of the State of California.

       10.     Upon information and belief, Bradley Sexton is and was at all material times

herein a citizen of the State of California for purposes of diversity jurisdiction under 28 U.S.C.

§ 1332.

       11.     Upon information and belief, LMG is and was at all material times herein a

citizen of the State of California for purposes of diversity jurisdiction under 28 U.S.C. § 1332.

       12.     From 2013 through 2017, Metrovision maintained an office with multiple

employees in New York City, New York.



                                                 2
             Case 1:20-cv-03238 Document 1 Filed 04/24/20 Page 3 of 7



       13.    Jim McGillion continues to transact business and has transacted business at all

material times herein on behalf of Metrovision from New York City, New York.

       14.    Over the years, Bradley Sexton, as principal of LMG, has directly contacted Jim

McGillion via telephone, text message, and email while Jim McGillion has been in New York

City, New York for the purpose of engaging Metrovision to provide certain media production

services and equipment to LMG in connection with live events.

       15.    Over the years, LMG has engaged Metrovision to provide certain media

production services and equipment in connection with live events taking place throughout the

United States, including events in in New York City, New York.

       16.    Over the years, Bradley Sexton, as principal of LMG, has met with Jim McGillion

in person in New York City, New York regarding the business relationship of Metrovision and

LMG.

       17.    Over the years, LMG has sent purchase orders to Metrovision at its former New

York City, New York address.

       18.    Over the years, Metrovision has sent invoices to LMG, to the attention of Bradley

Sexton, from Metrovision’s former New York City, New York address.

       19.    Over the years, LMG and Bradley Sexton, as principal of LMG, has sent

correspondence to Metrovision and to Jim McGillion, as principal of Metrovision, at

Metrovision’s former New York City, New York address.

       20.    Over the years, Metrovision and Jim McGillion, as principal of Metrovision, have

sent correspondence to LMG and Bradley Sexton, as principal of LMG, from Metrovision’s

former New York City, New York address.




                                              3
               Case 1:20-cv-03238 Document 1 Filed 04/24/20 Page 4 of 7



         21.    Bradley Sexton, as principal of LMG, has corresponded with Jim McGillion, as

principal of Metrovision, regarding the invoices at issue herein while Jim McGillion has been

physically located in New York City, New York.

         22.    This Court has original subject matter jurisdiction with respect to this action

pursuant to 28 U.S.C. § 1332 as there exists complete diversity of citizenship between Plaintiff

and Defendants and the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

         23.    LMG is subject to the jurisdiction of this Court pursuant to 28 U.S.C. § 1332 with

proper venue pursuant to 28 U.S.C. § 1391 as a substantial part of the events or omissions giving

rise to the claim occurred in this judicial district.

                                    Count I – Breach of Contract

         24.    Metrovision incorporates by reference the preceding paragraphs 1 through 23 of

this Complaint as if fully set forth herein.

         25.    Since approximately 2013, Bradley Sexton and LMG have engaged Metrovision

to provide, and Metrovision has provided, certain media production services and equipment to

LMG in connection with live events.

         26.    LMG engaged Metrovision to provide, and Metrovision did provide, certain

media production services and equipment on August 20, 2018 to August 26, 2018, for which

Metrovision invoiced LMG the total amount due of $5,094.80, reflecting a $30,000.00 payment

by LMG, to be paid “COD”.

         27.    To date, LMG has not paid any amount of the remaining $5,094.80 it owes

Metrovision for media production services and equipment provided by Metrovision on August

20, 2018 to August 26, 2018.



                                                    4
             Case 1:20-cv-03238 Document 1 Filed 04/24/20 Page 5 of 7



       28.    LMG engaged Metrovision to provide, and Metrovision did provide, certain

media production services and equipment on September 1, 2018, for which Metrovision invoiced

LMG the total amount due of $9,432.29, to be paid “COD”.

       29.    To date, LMG has not paid any amount of the $9,432.29 it owes Metrovision for

media production services and equipment provided by Metrovision on September 1, 2018.

       30.    LMG engaged Metrovision to provide, and Metrovision did provide, certain

media production services and equipment on September 16, 2018 to September 23, 2018, for

which Metrovision invoiced LMG the total amount due of $35,667.87, to be paid “COD”.

       31.    To date, LMG has not paid any amount of the $35,667.87 it owes Metrovision for

media production services and equipment provided by Metrovision on September 16, 2018 to

September 23, 2018.

       32.    LMG engaged Metrovision to provide, and Metrovision did provide, certain

media production services and equipment on September 24, 2018, for which Metrovision

invoiced LMG the total amount due of $4,500.00, to be paid “COD”.

       33.    To date, LMG has not paid any amount of the $4,500.00 it owes Metrovision for

media production services and equipment provided by Metrovision on September 24, 2018.

       34.    LMG engaged Metrovision to provide, and Metrovision did provide, certain

media production services and equipment on January 31, 2019 to February 4, 2019, for which

Metrovision invoiced LMG the total amount due of $30,670.00, to be paid “COD”.

       35.    To date, LMG has not paid any amount of the $30,670.00 it owes Metrovision for

media production services and equipment provided by Metrovision on January 31, 2019 to

February 4, 2019.

       36.    LMG owes Metrovision a total amount of $85,364.96 on the outstanding invoices.



                                             5
              Case 1:20-cv-03238 Document 1 Filed 04/24/20 Page 6 of 7



       37.     LMG did not honor the payment terms of “COD” set forth on the outstanding

invoices.

       38.     Bradley Sexton and LMG promised on several occasions to pay Metrovision the

total amount due from the outstanding invoices via a payment plan.

       39.     Bradley Sexton’s promises were received by Jim McGillion in New York City,

New York.

       40.     LMG did not honor its promises to pay Metrovision the total amount due from the

outstanding invoices via a payment plan.

       41.     With respect to each of the outstanding invoices, Metrovision had a valid contract

with LMG to provide media production services and equipment, which Metrovision adequately

performed by providing such media production services and equipment.

       42.     LMG breached its contract with Metrovision by failing to pay the total amount

due on each of the outstanding invoices for media production services and equipment provided

by Metrovision.

       43.     As a result of LMG breaching its contract, Metrovision has suffered damages.

                       Count II– Unjust Enrichment (In the Alternative)

       44.     Metrovision incorporates by reference the preceding paragraphs 1 through 43 of

this Complaint as if fully set forth herein.

       45.     LMG benefited from the media production services and equipment which LMG

engaged Metrovision to provide and which Metrovision provided to LMG, at Metrovision’s

expense.




                                               6
                Case 1:20-cv-03238 Document 1 Filed 04/24/20 Page 7 of 7



          46.    Equity and good conscience require restitution by LMG for the media production

services and equipment Metrovision provided to it in the amount of the full outstanding balance

of $85,364.96.



                                           Prayer for Relief

          WHEREFORE, Metrovision prays for judgment against LMG and for the following

relief:

          1.     That LMG be required to pay Metrovision $85,364.96, being the total outstanding

amount owed for media production services and equipment provided by Metrovision, as well as

pre and post judgment interest;

          2.     That all costs of this action be assessed against Defendants, including all

reasonable attorney’s fees, costs and expenses of this action; and

          3.     For such other and further relief as the Court may deem just and proper.

                                             Jury Demand

          Metrovision demands a trial by jury of all issues properly triable by jury in this action.



                                                 METROVISION PRODUCTION GROUP, LLC

                                                 By Counsel,

                                                 /s/ Edward J. George
                                                 Edward J. George USDC SDNY Bar # 5854
                                                 DINSMORE & SHOHL LLP
                                                 P.O. Box 11887
                                                 Charleston, WV 25339
                                                 Tel. (304) 357-0900
                                                 Fax (304) 357-0919
                                                 edward.george@dinsmore.com




                                                    7
